ACCEPTED
                                                                                     08-15-00114-CR
                                 08-15-00114-CR                          EIGHTH COURT OF APPEALS
                                                                                    EL PASO, TEXAS
                                                                                11/4/2015 9:55:44 AM
                                                                                  DENISE PACHECO
                                                                                              CLERK

                    IN THE COURT OF APPEALS

                    EIGHTH DISTRICT OF TEXAS 8th COURT
                                                   FILED IN
                                                       OF APPEALS
                                                               EL PASO, TEXAS
                            AT FORT WORTH                   11/4/2015 9:55:44 AM
                                                               DENISE PACHECO
                                                                    Clerk

THE STATE OF TEXAS                       §        COA NO    08-15-00114-CR
                                         §
V                                        §
                                         §
WADE ALLEN LAURENCE                      §        TRIAL COURT NO F46727


                     MOTION TO EXTEND TIME
                    TO FILE APPELLANT’S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes Wade Allen Laurence, Appellant in the above styled

and numbered cause, and moves this Court to grant an extension of time

to file Appellant’s brief, pursuant to Rule 38.6 of the Texas Rules of

Appellate Procedure, and for good cause shows the following:

      1.    This case is on appeal from the 18th Judicial District Court,

Johnson County, Texas; the Honorable John Neill presiding.

      2.    The case herein was styled The State of Texas v. Wade Allen

Laurence and numbered F46727.

      3.    Appellant was charged with the felony offense of obtaining a




Laurence, Wade Allen
Motion to Extend Time To File Appellant’s Brief                       page - 1 -
controlled substance by fraud.

        4.    Appellant was found guilty as charged and received a

probated sentence of seven (7) years and assessed a fine in the amount of

$4,000.

        5.    Motion for New Trial was filed with the Clerk March 16,

2015.

        6.    Notice of Appeal was filed with the Clerk March 23, 2015.

        7.    Appellant remains at liberty on an appeal bond at this time.

        8.    The reporter’s record was filed July 29, 2015; the clerk’s

record was filed March 24, 2015.

        8.    Appellant’s brief was due to be filed by September 27, 2015.

        9.    Appellant requests an extension of time of thirty days from

the original due date, i.e. November 27, 2015.

        10.   This is the third request for an extension of time to file

Appellant’s brief in this cause.

        11.   Appellant relies on the following facts as good cause for the

requested extension:

        Due to ongoing health issues and continued day to day treatment,

two days of assessments and treatment at MD Anderson in October, as




Laurence, Wade Allen
Motion to Extend Time To File Appellant’s Brief                    page - 2 -
well as being involved in numerous trials, court appearances, and court

proceedings in Tarrant, Parker, Wise, and Johnson counties during the

last thirty days, Counsel requires additional time to review his trial

notes and complete the Appellant’s brief for filing herein.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that

this Court grant this Motion to Extend Time to File Appellant’s Brief,

and for such other and further relief as the Court may deem appropriate.

                                         Respectfully submitted,

                                         /s/ Jim Shaw
                                         JIM SHAW

                                         LAW OFFICE OF JIM SHAW
                                         916 W. Belknap Street
                                         Fort Worth, Texas 76l02
                                         (8l7) 877-040l Fax (817) 877-0404
                                         jimshaw@jimshawlaw.com
                                         ATTORNEYS FOR APPELLANT




Laurence, Wade Allen
Motion to Extend Time To File Appellant’s Brief                    page - 3 -
                 CERTIFICATE OF CONFERENCE

      This is to certify that personnel in my office have spoken with
personnel in the Johnson County District Attorney’s office and was
advised that their office does not oppose the filing of this motion.


                                         /s/ Jim Shaw
                                         JIM SHAW


                     CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the foregoing has
been e-served to David Vernon, Assistant District Attorney, Johnson
County District Attorney at davidv@johnsoncountytx.org on this 4th day
of November, 2015.

                                         /s/ Jim Shaw
                                         JIM SHAW


                                   ORDER
     On this the         day of              , 2015, came to be
heard Appellant’s Motion To Extend Time To File Appellant’s Brief,
and it appears to the Court that this motion should be [granted /
denied].

      IT IS THEREFORE ORDERED that the time for filing
Appellant’s brief in this cause be extended to the 27th day of November,
2015.


                                         JUDGE PRESIDING



Laurence, Wade Allen
Motion to Extend Time To File Appellant’s Brief                   page - 4 -